Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Claim 27 is newly added.
Claims 1-27 are presently pending.
Claims 1-25 are withdrawn from consideration.

Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s traversal of the Election by Original Presentation (see Remarks, pgs. 8-14), the Examiner finds the arguments unpersuasive. 
Examiner draws attention to MPEP 803.01 which states: “Therefore, to guard against this possibility, only an examiner with permanent full signatory authority or temporary full signatory authority may sign final Office actions containing a final requirement for restriction.” It would be understood that Examiners with permanent full signatory authority (such as the Examiner) are authorized to issue requirements for restriction under 35 USC 121.
It is noted the Election by Original Presentation is not a consideration of whether or not the amendments were ‘excluded’ or not by the originally presented claims (i.e., an issue of written Support/possession). Examiner notes that MPEP 819 specifically states that the Office Generally Does Not Permit Shift, and notes that the Non-Final Rejection mailed out on 24 August 2022 (hereinafter the Non-Final) provided reasoning for why the subject matter of the Amended Claims filed on RCE on 28 July 2022 would constitute a shift to another invention, and why the Amended Claims would constitute a search burden (see Non-Final, pg. 2, final ¶). See also MPEP 808. 
Examiner further notes MPEP 821.03 which provides information on Elections by Original Presentation. Particularly, MPEP 821.03 cites 37 C.F.R. 1.145 which states: "If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§1.143 and 1.144." MPEP 818.02 also specifically notes that ‘election of species' need not be explicit nor express and may be determined based on claims presented and acted upon by the Office on the merits. 
As such, the previously claimed and acted upon subject matter constituted an invention elected by the applicant toward the ‘manual’ embodiment. Thus, the Amended Claims directed toward the ‘previous consumption’ embodiment, in light of MPEP 818.02, 819, and 821.03 are considered to be a shift to a different invention than originally elected by virtue of the invention that was claimed and previously presented by Applicant. Therefore, the requirement for restriction is made FINAL.
Examiner draws attention to 37 CFR 1.144 stats that Applicant may petition the Director to review a final requirement for restriction.

Applicant’s arguments with respect to Claim 27 have been considered but are moot in view of the new ground(s) of rejection. It is noted that Claim 27 recites the limitation: “wherein the response display unit is adapted to not appear during provision of the content in any one of the following: when, as determined by the input, the user of the client device has not previously consumed the content; or when the user of the client device turns off the response display unit.” (Emphasis on elements of the limitation). The Examiner draws attention to MPEP 2143.03 which states: 
“As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).”

	The Examiner notes that the limitation recites two optional features for causing the ‘response display unit’ to not appear. Per MPEP 2143.03, that means that only one of the features is strictly required by the claim scope, and the other does not limit the scope of the claim, and as such does not need to be considered for purposes of examination. For purposes of Examination, the Examiner will review the latter embodiment (when the user of the client devices turns off the response display unit), and the former will not be considered as the feature is not required and therefore not limiting in scope. 



Claim Objections
Claims 1-25 are objected to because of the following informalities:  
The Examiner draws attention to 37 CFR 1.121(c) (2)-(5) which state:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
•	...
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” 
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
o	(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
o	(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.

The Examiner notes that the Amendments filed on 29 September 2022 has removed all claim language from Withdrawn Claims 1-25. As noted above, Amendments to the claims must include the text of all pending and withdrawn claims and that Claim text shall not be present for canceled claims. While it is presumed that Applicant does not intend to cancel Claims 1-25 given their status as “Withdrawn”, the submitted Amendments fail to satisfy the requirements of 37 CFR 1.121. In the interests of Compact Prosecution, and in line with 37 CFR 1.121(c)(3), the Examiner will assume that Claims 1-25 are considered to recite the claim language in the immediate prior version of the claims (i.e., Claims submitted 23 March 2022). Examiner encourages Applicant to be mindful of adhering to the requirements of 37 CFR 1.121 in future submissions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2014/0325557 A1) (of record, hereinafter Evans), in view of Mikoshiba (US 2020/0059704 A1) (of record, hereinafter Miko), further in view of Shimomura (US 2020/0159398 A1) (of record, hereinafter Shimomura).

Regarding Claim 27, Evans discloses a method for providing a virtual platform with a database for recording and displaying users' responses to audiovisual contents, [ABST; Figs. 1, 12, 14-15] comprising: 
receiving a selection of a content; [Figs. 1, 12, 14-15; 0010, 0253: a user may select some content item to be received and presented]
retrieving data about the content from the database; [Figs. 1, 12, 14-15; 0043-44, 0050: where content that is provided may be provided by some content delivery service that hosts content and annotations; 0010, 0059-60, 0089-91, 0244, 0253-261: a user may select some content item to be received and presented to the user]
tracking a position of the content that is being provided to a user of a client device; [Figs. 1, 12, 14-15; 0059-62, 0082, 0089-95, 0112, 0226-227, 0232, 0244-260: where system may receive user inputs to add annotations and records a reference time during the content presentation at which the annotation is added/where stored annotations are to be displayed (i.e., the position of the content is tracked in some manner)]
launching a reactive module of the virtual platform on the client device, the reactive module being comprised of a response display unit that playbacks responses of other users received via a communication network and a response input unit that receives a response to the content from the client device; [Figs. 1-2, 4, 12, 14-15; 0089-94: during playback of content, Annotations corresponding to a currently presented scene with an response input region (see Fig. 4B, annotation input 404) and a response display unit (see Fig. 4B, Annotations 1A/1B); 0006-12, 0057-60, 0065, 0095, 0112, 0226-230: annotations are stored and associated with reference times corresponding to portion of the content at which the annotation was received, and which are subsequently used to determine at which times to present the annotation for future viewings of the content by users]
receiving an input from the client device; [Figs. 1-2, 4, 12, 14-15; 0089-94: during playback of content, user may utilize an ‘Add Annotation” button which activates and provides an annotation window interface (i.e., Add Annotation button is the start of a response being created)] and 
opening the response input unit on the client device when the response starts to be created; [Figs. 1-2, 4, 12, 14-15; 0089-94: during playback of content, user may utilize an ‘Add Annotation” button which activates and provides an annotation window interface (i.e., Add Annotation button is the start of a response being created)]  
wherein a timestamp is attached to the response to indicate a position of the content at which the user of the client device reacted. [Figs. 1, 12, 14-15; 0006-12, 0057-60, 0065, 0095, 0112, 0226-230: annotations are stored and associated with reference times corresponding to portion of the content at which the annotation was received, and which are subsequently used to determine at which times to present the annotation for future viewings of the content by users]
Evans further discloses wherein annotations may comprise comments, ratings, markups, links, or any other type of annotation. [0045]
Evans fails to explicitly disclose wherein the response comprises a graphic symbol.
Miko, in analogous art, teaches wherein the response comprises a graphic symbol. [Fig. 4; 0006, 0031-32, 0035-36, 0040, 0064, 0071: wherein comments may be added to a video while the video is being viewed such that the comments may be viewed by other users of the video content (such as the content and annotations of Evans above), and wherein such comments may be visual icons that may express an emotion]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Evans with the teachings of Miko to specify responses comprising graphic symbols, as it is understood that user sentiments may be expressed graphically with specialized icons [Miko – 0036, 0071], and where it is generally understood that graphical representations may convey information (such as the emotions/reactions of users) more effectively than mere text, hence the adage “a picture is worth a thousand words”. 
Evans and Miko fail to explicitly disclose wherein the response display unit is adapted to not appear during provision of the content in any one of the following: when, as determined by the input, the user of the client device has not previously consumed the content; or when the user of the client device turns off the response display unit. (Examiner’s note: It is noted that the construction of this limitation, under BRI, requires only one of the two options presented, with the other of the two being optional and not required to be considered for purposes of Examination. See MPEP 2143.03).
Shimomura, in analogous art, teaches wherein the response display unit is adapted to not appear during provision of the content in any one of the following: when the user of the client device turns off the response display unit. [Fig. 8; 0088-90, 0175: where a system for displaying/entering comments along a video may provide an option for a user to switching comment display/entire screen between ‘on’ and ‘off’ as well as turning comment input on/off]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Evans and Miko with the teachings of Shimomura to receive an input indicated whether or not response display units should be visible/invisible in order to provide users with the option to decide which UI elements they wish to view on a screen. [Shimomura – 0089]


Allowable Subject Matter
Claim 26 is allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J KIM/           Primary Examiner, Art Unit 2421